Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Stanley Lorenzo Williams petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his November 2010 motion seeking enforcement of the court’s September 2004 order granting relief in part on his 28 U.S.C. § 2254 (2006) petition. We find there has been no undue delay in the district court. Accordingly, we deny the mandamus petition. Williams’ motion to expedite is denied as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.